Exhibit 10.13 AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT This Amended and Restated Aircraft Time Sharing Agreement (“Agreement”) is entered into this 29th day of March, 2016 (“Effective Date”) by and between Restoration Hardware, Inc., a Delaware corporation (“Lessor”), and Gary G. Friedman, an individual (“Lessee”). Lessor and Lessee are hereinafter sometimes referred to individually as “Party” and also collectively as “Parties”. RECITALS WHEREAS, Lessor and Lessee are parties to that certain Aircraft Time Sharing Agreement dated March 27, 2015 (the “Original Agreement”); and
